Citation Nr: 1620365	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  09-30 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left eye disability, to include traumatic glaucoma with cataract, left eye blindness, and partial left retinal detachment.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran served on active duty from November 1979 to October 1980.

This case comes before the Board of Veterans' Appeals (Board) from a decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This case was previously before the Board in June 2013, September 2014, and August 2015.  Each time, it was remanded for further development.


FINDINGS OF FACT

1.  There is clear and unmistakable evidence to rebut the presumption that the Veteran's left eye was in sound physical condition at the time he entered service.  

2.  There is clear and unmistakable evidence that the Veteran's preservice left eye injury, which resulted in partial retinal detachment, did not undergo an increase in the underlying pathology during service.  


CONCLUSION OF LAW

A left eye disability, including traumatic glaucoma with cataract, left eye blindness, and partial left retinal detachment, is not the result of disease or injury incurred in or aggravated by service and a preexisting left eye disability was not aggravated during service.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A (West 2014); 38 C.F.R. §§38 C.F.R. §§ 3.159, 3.303, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, the VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If the VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter, dated in December 2007.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the February 2016 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting that service, was aggravated during service.  38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Every veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except for defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or when clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2015).  VA bears the burden of proof to rebut the presumption of soundness.  Kinnaman v. Principi, 4 Vet. App. 20 (1993).  

Signed statements of a Veteran relating to the origin, or incurrence of any disease or injury made in service, if against his own interest, are of no force or affect if other data do not establish the fact.  38 C.F.R. § 3.304 (2015).  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during that service, unless there is a finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292 (1991). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2015).  

The most recent evidence such as the report of the Veteran's February 2016 VA examination shows that he currently has multiple, left eye disabilities, including blindness, traumatic glaucoma, and retinal detachment.  The question, then, is whether any of those disabilities was first manifested in service, is related to any disease or injury during service, or preexisted service and was aggravated by service.  

The report of the Veteran's April 1979 service entrance examination shows that prior to service, he had bilateral refractive error, manifested by uncorrected distance vision of 20/40 in the right eye and 20/50 in the left eye.  He stated that he did not wear glasses, and the examiner found that the Veteran's refractive error was not disqualifying for entry into service.  Absent an intervening, aggravating injury in service, refractive error is not considered a disability for which service connection may be established.  38 C.F.R. § 3.303 (2015).  Other than refractive error, there were no complaints or clinical findings of any abnormalities in either eye.  Thus, the Veteran's eyes were presumed to be in sound condition at the time he entered service.  

In December 1979, approximately one week after entry in service, an Entrance Physical Standards Board found, and the Veteran acknowledged, that he had had additional eye problems at the time he entered service.  At age 7, he had been struck in the eye by a yo-yo and had sustained partial detachment of the left retina.  During a consultation with the Optometry Service, the Veteran's uncorrected refractive error for distance was 20/50 in the right eye, correctable to 20/20.  His refractive error in the left eye was 20/200 and could not be corrected.  The optometrist referred the Veteran to the Ophthalmology Service.  On examination, the Veteran's visual acuity was 20/25+2 in his right eye and 20/40-2 in his right eye, and the old partial retinal detachment was noted.  Although there were no other abnormalities of the left eye, the ophthalmologist found that the Veteran had been medically unfit for enlistment.  Nevertheless, the Veteran exercised his option and filed a request with his commander to remain on active duty.  

The Veteran's commander consulted an optometrist who opined that the Veteran's pre-service eye condition should cause little or no problem with his eyesight and that the eye detachment was not a severe one.  The optometrist concluded that military training should not be any danger to the left eye.  Based on the medical advice, and the fact that the Veteran appeared to be a hardworking motivated, soldier, the Veteran's commander approved the Veteran's application to remain in service.  

During service in March 1980, the Veteran complained of eye pain in association with viral symptoms, and in June 1980, he demonstrated conjunctival redness due to wind and dust.  However, he continued to serve on active duty without any complaints or clinical findings of any chronic, additional eye disability, or evidence of a chronic, identifiable increase in the underlying preservice pathology.  

Additional left eye disability was not reported until July 1997, when the Veteran was treated by the VA for glaucoma and blindness secondary to trauma.  While the Veteran maintains that eye disability is the result of aggravation caused by the rigors of service, he is only competent to report observations which can be made by a layman and come to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  There is no evidence to suggest that he is competent by training or experience to diagnose any pathology causing the additional eye problems.  The question of an etiologic relationship between an injury or disease and the development of a chronic, residual disorder involves a medical issue.  Thus, the question of etiology in this case may not be competently addressed by lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Not only is a nexus between the Veteran's service and his left eye glaucoma or left eye blindness uncorroborated by the evidence during and after service, it is contradicted by more contemporaneous and probative evidence of record.  Curry v. Brown, 7 Vet. App.  (1994).  

Following a VA examination in September 2015 and following an additional review of the record in February 2016, a VA optometrist found no evidence that the Veteran's pre-existing left eye disability had been aggravated during active service.  The VA examiner reported that the Veteran had sustained a permanent increase in disability of pre-service left eye condition, that is, no light perception left eye, traumatic glaucoma, and a traumatic cataract.  However, the VA examiner noted that increase had not been manifested until 1997, many years after the Veteran's separation from the service.  The VA examiner further noted that there were no examinations in the service medical records showing further injury or trauma to the Veteran's eyes.  The examiner acknowledged that while such disabilities were not always a part of the natural progression of retinal detachment, they were in the Veteran's case.  The VA examiner found specifically that the additional left eye disability had been due to the natural progression of the diagnosed traumatic glaucoma secondary to the childhood trauma, which included partial retinal detachment, traumatic cataract, and traumatic glaucoma.   

Accordingly, the Board finds that there is clear and unmistakable evidence that the Veteran sustained retinal detachment of the left eye as a result of a childhood injury.  Although it was not reported in service until a week after the Veteran's entry on active duty, the evidence shows contemporary findings and current findings clearly and unmistakably attributed the disability to a pre-service origin.  The Board finds that there is also clear and unmistakable evidence that disability did not undergo an increase in pathology during service.  The September 2015 VA examiner found that the disability did not increase in severity during service beyond the natural progress of the disease and that the aggravation of the disability occurred many years following separation from service.

Accordingly, the Board finds that Veteran does not meet the criteria for service connection for a left eye disability.  The Board finds that the preponderance of the evidence is against a claim that any current left eye disability was incurred during service.  The Board further finds that there is clear and unmistakable evidence that a left eye retinal detachment preexisted service and clear and unmistakable evidence that the left eye retinal detachment was not aggravated during service beyond the natural progress of the disorder.  Therefore, service connection must be denied.  38 U.S.C.A. §§ 1111, 1153, 5107(b) (West 2002); 38 C.F.R. §§ 3.304, 3.306 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left eye disability, to include blindness, glaucoma, and retinal detachment, is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


